DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 10/05/2020.  Claims 1, 3, 6-8, 12-14 and 20-29 remain pending.  Claims 1, 20 and 28 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.

Response to Remarks
	Applicant argues that neither Ungchusri nor De Almeida disclose "a body having a sealed fluid passage conducting a first fluid flow through the respective choke assembly from a corresponding pump to the manifold, wherein the body having the sealed fluid passage comprises: an inlet having a first diameter and fluidly connected to the plurality of pumps to receive the first fluid flow; an outlet having a second 
diameter substantially equal to the first diameter and fluidly connected to the manifold to discharge the first fluid flow; a cylindrical throat having a third diameter that is less than the first and second diameters; a contraction portion connecting the inlet and the cylindrical throat ... ; and an expansion portion connecting the cylindrical throat and the outlet and comprising a cylindrical chamber having the second diameter, wherein an end of the cylindrical chamber is defined by an annular surface extending radially from the cylindrical throat to an inner surface of the expansion portion such that the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 6-8, 12-14 and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ungchusri et al. (US 2014/0231554, hereafter “Ungchusri”) in view of De Almeida (US 2012/0186662).
	Regarding claim 1, Ungchusri discloses an apparatus, comprising: a manifold (16); a plurality of pumps, each of the pumps having a suction and a discharge (para. [0001]-[0006]); a plurality of fluid conduits (the fluid conduits through 36) fluidly connecting each of the plurality of pumps with the manifold (para. [0036]); and a plurality of choke assemblies (with reference to Fig. 6, the portion of 150 that extends from 132 to 70 which includes 152) each connecting portions of the fluid conduit (para. [0001]-[0006]), wherein each choke assembly comprises a body (the body comprising 42 and 152) having a sealed fluid passage (154) conducting a first fluid flow through the respective choke assembly from a corresponding pump to the manifold (para. [0001]-[0006]), and wherein the body having the sealed fluid passage comprises: an inlet (the furthest upstream part of 152) having a first diameter and fluidly connected to the plurality of pumps to receive the first fluid flow; an outlet (the furthest downstream part of 152) having a second diameter substantially equal to the first diameter and fluidly connected to the manifold to discharge the first fluid flow (Fig. 6); a substantially cylindrical throat (the portion of 152 that reduces to the smallest diameter) having a third diameter that is less than the first and second diameters (Fig. 6); a contraction portion (the portion of 152 between the inlet and the throat defined above) connecting the inlet and the substantially cylindrical throat and gradually decreasing from the first diameter to the third diameter along a longitudinal axis (the central axis through 152) of the sealed fluid passage (Fig. 6); and an expansion portion (the portion of the fluid passage 
	De Almeida teaches an apparatus (Fig. 7) comprising a cylindrical throat (the throat defined by 46), a choke assembly (4) wherein an end (the top end with reference to Fig. 7) of the cylindrical chamber is defined by an annular surface (44) extending radially from the cylindrical throat to an inner surface of the expansion portion (the inner surface of 1 immediately downstream of 4) such that the longitudinal axis of the sealed fluid passage (the central passage through 4) is coincident with a normal of the annular surface. (Fig. 7; para. [0084])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the outlet portion of the choke assembly of Ungchusri to comprise a cylindrical throat with an annular surface extending radially from the throat at the end as taught by De Almeida in order to provide a fluid passage which has a geometric arrangement that provides desired flow characteristics based on user defined criteria which considerable reduce uncertainty when calculating the flow 
Regarding claim 3, Ungchusri in view of De Almeida further discloses the apparatus of claim 1 wherein the contraction portion continuously decreases from the first diameter to the third diameter along the longitudinal axis of the sealed fluid passage. (Fig. 6)
Regarding claim 6, Ungchusri in view of De Almeida further discloses the apparatus of claim 1 wherein each choke assembly further comprises: an inlet connector (the connector that connects 42 to 44 as shown in Fig. 6) fluidly coupling the inlet with a first fluid conduit (44) that fluidly connects the inlet with the corresponding pump (para. [0006]); and an outlet connector (32) fluidly coupling the outlet with a second fluid conduit (the fluid conduit between the outlet defined above and 32) that fluidly connects the outlet with the manifold (para. [0035]).
	Regarding claim 7, Ungchusri in view of De Almeida discloses all of the limitations of claim 1, as applied above, but fails to disclose an axial length of the cylindrical throat ranges between 5 centimeters (cm) and 10 cm; the third diameter ranges between 2.2 cm and 2.8 cm; and a maximum flow rate of each choke assembly is 10 barrels per minute (BPM).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the axial length of the throat of Ungchusri to be between about 5 cm and about 10 cm and the third diameter of Ungchusri to be between 2.2 cm and 2.8 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a 
	Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the maximum flow rate of each choke assembly of Ungchusri to be about 10 barrels per minute (BPM), since applicant has not disclosed that having a maximum flow rate to be 10 barrels per minute solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
	Furthermore, absent a teaching as to criticality that having a maximum flow rate to be 10 barrels per minute, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant simply states that the system “may” include the claimed dimensions which could provide fluid flow at 10 BPM (para. [0055] - [0059] of the specification).
	Regarding claim 8, Ungchusri in view of De Almeida discloses all of the limitations of claim 7, as applied above but fails to disclose the first fluid flow conducted 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify throat of Ungchusri so that the first fluid flow conducted through the cylindrical throat experiences a pressure drop of between 106 pounds per square inch (PSI) and 255 PSI, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be to provide a system has optimal specifications to ensure the desired amount of pressure reduction is applied to the fluid flowing through it. 
Regarding claim 12, Ungchusri in view of De Almeida further discloses the apparatus of claim 1 wherein each choke assembly further comprises a housing (42), wherein the body is removably disposed within the housing. (para. [0050])
Regarding claim 13, Ungchusri in view of De Almeida further discloses the apparatus of claim 12 wherein: at least one of the housing and the body comprises an inlet connector (the connector that connects 42 to 44 as shown in Fig. 6) fluidly coupling the inlet with a first fluid conduit (44) that fluidly connects the inlet with the corresponding pump (para. [0006]); and at least one of the housing and the body comprises an outlet connector (32) fluidly coupling the outlet with a second fluid conduit (the fluid conduit between the outlet defined above and 32) that fluidly connects the outlet with the manifold (para. [0035]).
	Regarding claim 14, Ungchusri in view of De Almeida discloses all of the limitations of claim 1, as applied above, and further discloses the first fluid flow is a 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pressure each pump discharges to be between 4,000 PSI and 15,000 PSI, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be to ensure the pumps are operating within a desired pressure range optimal for the operation of the system.
	Regarding claim 20, Ungchusri discloses an apparatus, comprising: a choke assembly (with reference to Fig. 6, the portion of 150 that extends from 132 to 70 which includes 152) for fluid connection between opposing portions of a fluid conduit (the fluid conduits through 36) disposed between a manifold (16) and a discharge of a pump (para. [0001]-[0006], [0036]) wherein the choke assembly is operable to cause a pressure drop in the first fluid flow conducted through the choke assembly from the discharge of a corresponding pump along the fluid conduit (para. [0006]), wherein a body (the body comprising 42 and 152) of the choke assembly defining a sealed fluid passage (154) of the choke assembly comprises: an inlet (the further upstream part of 152) having a first diameter, wherein the inlet is configured to receive the first fluid flow; an outlet (the furthest downstream part of 152) having a second diameter equal to the first diameter (Fig. 6), wherein the outlet is configured to discharge the first fluid flow; a substantially cylindrical throat (the portion of 152 that reduces to the smallest diameter) having a third diameter that is less than the first and second diameters (Fig. 6); a contraction portion (the portion of 152 between the inlet and the throat defined above) 
	De Almeida teaches an apparatus (Fig. 7) comprising a cylindrical throat (the throat defined by 46), a choke assembly (4) wherein an end (the top end with reference to Fig. 7) of the cylindrical chamber is defined by an annular surface (44) extending radially from the cylindrical throat to an inner surface of the expansion portion (the inner surface of 1 immediately downstream of 4) such that the longitudinal axis of the sealed fluid passage (the central passage through 4) is coincident with a normal of the annular surface. (Fig. 7; para. [0084])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the outlet portion of the choke assembly of Ungchusri to comprise a cylindrical throat with an annular surface extending radially from the throat at the end as taught by De Almeida in order to provide a fluid passage which has a geometric arrangement that provides desired flow characteristics based on user defined criteria which considerable reduce uncertainty when calculating the flow 
	Regarding claim 21, Ungchusri in view of De Almeida further disclose the apparatus of claim 20 wherein the contraction portion continuously decreases from the first diameter to the third diameter along the longitudinal axis of the sealed fluid passage. (Fig. 6)
	Regarding claim 22, Ungchusri in view of De Almeida further disclose the apparatus of claim 20 wherein each choke assembly further comprises: an inlet connector (the connector that connects 42 to 44 as shown in Fig. 6) fluidly coupling the inlet with a first fluid conduit (44) that fluidly connects the inlet with the corresponding pump (para. [0006]); and an outlet connector (32) fluidly coupling the outlet with a second fluid conduit (the fluid conduit between the outlet defined above and 32) that fluidly connects the outlet with the manifold (para. [0035]).
Regarding claim 23, Ungchusri in view of De Almeida further disclose the apparatus of claim 20 wherein each choke assembly further comprises a body (the body of 152) that defines the sealed fluid passage, and a housing (42), wherein the body is removably disposed within the housing (para. [0050]).
Regarding claim 24, Ungchusri in view of De Almeida further disclose the apparatus of claim 23 wherein: at least one of the housing and the body comprises an inlet connector (the connector that connects 42 to 44 as shown in Fig. 6) fluidly coupling the inlet with a first fluid conduit (44) that fluidly connects the inlet with the corresponding pump; and at least one of the housing and the body comprises an outlet connector (32) fluidly coupling the outlet with a second fluid conduit (the fluid conduit 
	Regarding claim 25, Ungchusri in view of De Almeida disclose all of the limitations of claim 20 as applied above, and further discloses wherein the first fluid flow is a fracturing fluid flow, but fail to disclose each pump discharges the fracturing fluid flow at a pressure ranging between 4,000 PSI and 15,000 PSI.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pressure each pump discharges to be between 4,000 PSI and 15,000 PSI, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be to ensure the pumps are operating within a desired pressure range optimal for the operation of the system.
	Regarding claim 26, Ungchusri in view of De Almeida disclose all of the limitations of claim 20 as applied above, but fails to disclose an axial length of the cylindrical throat ranges between 5 centimeters (cm) and 10 cm.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the axial length of the cylindrical throat of Ungchusri to be between about 5 cm and about 10 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant 
	Regarding claim 27, Ungchusri in view of De Almeida disclose all of the limitations of claim 20, as applied above, but fails to disclose a maximum flow rate of each choke assembly is 10 barrels per minute (BPM).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the maximum flow rate of each choke assembly of Ungchusri to be about 10 barrels per minute (BPM), since applicant has not disclosed that having a maximum flow rate to be 10 barrels per minute solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
	Furthermore, absent a teaching as to criticality that having a maximum flow rate to be 10 barrels per minute, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant simply states that the system “may” include the claimed dimensions which could provide fluid flow at 10 BPM (para. [0055] - [0059] of the specification).
	Regarding claim 28, Unchusri in view of De Almeida discloses all of the limitations of claim 20, as applied above, but fails to disclose an axial length of the cylindrical throat ranges between 5 centimeters (cm) and 10 cm; the third diameter 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the axial length of the throat of Ungchusri to be between about 5 cm and about 10 cm and the third diameter of Ungchusri to be between 2.2 cm and 2.8 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the passage would not operate differently with the claimed length and diameter.  Further, applicant places no criticality on the claimed ranges, indicating simply that the length or diameter “may” be within the claimed ranges (para. [0055] - [0059] of the specification).
	Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the maximum flow rate of each choke assembly of Ungchusri to be about 10 barrels per minute (BPM), since applicant has not disclosed that having a maximum flow rate to be 10 barrels per minute solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
	Furthermore, absent a teaching as to criticality that having a maximum flow rate to be 10 barrels per minute, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant simply states that the system “may” include the claimed dimensions which could provide fluid flow at 10 BPM (para. [0055] - [0059] of the specification).
	Regarding claim 29, Unchusri in view of De Almeida discloses all of the limitations of claim 28, as applied above, but fail to disclose wherein the first fluid flow conducted through the cylindrical throat experiences a pressure drop of between 106 pounds per square inch (PSI) and 255 PSI.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify throat of Ungchusri so that the first fluid flow conducted through the cylindrical throat experiences a pressure drop of between 106 pounds per square inch (PSI) and 255 PSI, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be to provide a system has optimal specifications to ensure the desired amount of pressure reduction is applied to the fluid flowing through it. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Examiner, Art Unit 3753